Order enlered December 12, 2012




                                          In The
                                   ourt of pealz
                                 i tritt ot i exa at
                                   No. 05-12-01573-CV

     KENNETH GUARINO AND CAPITAL VIDEO CORPORATION, Appellants

                                            V.

                         11327 REEDER ROAD, INC., Appellee

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-11-04197

                                        ORDER
      The Court has before it appellants’ December 6, 2012 motion to extend time to file their

brief. The Court GRANTS the motion and ORDERS appellants to file their brief by January

11,2013.




                                                   MOLLY
                                                   JUSTICE